___________

                             No. 95-2444
                             ___________

James O. Vaughns,                *
                                 *
          Appellant,             *
                                 *
     v.                          * Appeal from the United States
                                 * District Court for the
Equal Employment Opportunity     * Eastern District of Arkansas.
Commission; Evan J. Kemp, Jr.,   *
Chairman,                        *       [UNPUBLISHED]
                                 *
          Appellees.             *
                           ___________

                    Submitted:   February 5, 1996

                        Filed: February 15, 1996
                             ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


     James Vaughns appeals from the district court's1 dismissal of
his employment discrimination and retaliation claims stemming from
his job termination. Having carefully reviewed the record and the
parties' briefs, we conclude the district court's determination
that it lacked subject matter jurisdiction over Vaughns's claims
was correct. Accordingly, we affirm. See 8th Cir. R. 47B.




      1
       The Honorable Susan Webber Wright, United States District
Judge for the Eastern District of Arkansas.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-